      Case 4:18-cv-03675 Document 13 Filed on 05/21/19 in TXSD Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ROOR INTERNATIONAL BV, a Foreign §
Corporation and SREAM, INC.,     §
a California corporation         §
                                 §
           Plaintiffs,           §
                                 §                     Case Number 4:18-cv-3675
vs.                              §
                                 §
ALL STAR SMOKE SHOP & VAPE       §
and JOHN DOE                     §
                                 §
           Defendants.           §


         DEFENDANT IMAGE VENTURES INC d/b/a ALL STAR SMOKE SHOP’S
                          INITIAL DISCLOSURES

       Defendant, IMAGE VENTURES, INC d/b/a ALL STAR SMOKE SHOP, a Texas

corporation, files this, its Initial Disclosures pursuant to Fed. R. Civ. P. 26 as follows:

A.      The name and, if known, the address and telephone number of each individual likely to
have discoverable information that the disclosing party may use to support its claims or defenses,
unless solely for impeachment, identifying the subjects of the information.

1.     Alikhan N. Patel, President
       Nadirali N. Patel, Director
       Image Ventures, Inc, a Texas corporation (Defendant)
       c/o Ted A. Cox
       TED A. COX, P.C.
       2855 Mangum Rd., Suite 100A
       Houston, Texas 77092-7463
       713-956-9400
       Defendant.

2.     Corporate representative(s) and/or custodian(s) of records for
       Fumo, Inc.
       10613 Harwin Dr. #604
       Houston, Texas 77036
       888-482-6692
       Company that sold Defendant the alleged counterfeit product.
      Case 4:18-cv-03675 Document 13 Filed on 05/21/19 in TXSD Page 2 of 3




All individuals disclosed by Plaintiffs, including, but not limited to:

3.     Jarir Farraj
       c/o Scott, Vicknair, Hair & Checki, LLC
       909 Pydras St., Ste 110
       New Orleans, Louisiana 70112
       Owner of the Plaintiff, Sream, Inc.

4.     Brian Gaudette
       c/o Scott, Vicknair, Hair & Checki, LLC
       909 Pydras St., Ste 110
       New Orleans, Louisiana 70112
       Private investigator in this case expected to testify as to the facts and events alleged in the
       Plaintiffs’ Complain, specifically focused on the Defendant’s sale of counterfeit ROOR
       products.

5.     Martin Birzle
       c/o Scott, Vicknair, Hair & Checki, LLC
       909 Pydras St., Ste 110
       New Orleans, Louisiana 70112
       Owner of Plaintiff ROOR International BV

6.     Bryan Malamut
       c/o Scott, Vicknair, Hair & Checki, LLC
       909 Pydras St., Ste 110
       New Orleans, Louisiana 70112
       Corporate representative of Plaintiffs Sream, Inc. and ROOR International BV. He will
       testify as to the facts and events alleged in Plaintiffs’ Complaint.

       Defendant reserves the right to supplement this initial disclosure with additional
       individuals as they are discovered during the course of discovery.


B.     A copy of, or a description by category and location, of all documents, electronically stored
information, and tangible things that the disclosing party has in its possession, custody, or control
and may use to support its claims or defenses, unless the use would be solely for impeachment.

       Defendant’s representatives have possession of all documents concerning the purchase of
       water pipes and other inventory, including Invoice No. 2047 from Fumo, Inc.

       Defendant reserves the right to amend this initial disclosure with additional information
       should it be discovered during the course of discovery.




                                                  2
      Case 4:18-cv-03675 Document 13 Filed on 05/21/19 in TXSD Page 3 of 3



C.     A computation of each category of damages claimed by the disclosing party, making
available for inspection and copying as under Rule 34 the documents or other evidentiary material,
not privileged or protected from disclosure, on which such computation is based, including
materials bearing on the nature and extent of injuries suffered.

       Not applicable.

       Defendant reserves the right to amend this initial disclosure with additional information
       should it be discovered during the course of discovery.


D.     For inspection and copying as under Rule 34, any insurance agreement under which any
person carrying on an insurance business may be liable to satisfy part or all of a judgment which
may be entered in the action or to indemnify or reimburse for payments made to satisfy the
judgment.

       None.

       Defendant reserves the right to amend this initial disclosure with additional information
       should it be discovered during the course of discovery.


                                                       Respectfully submitted,

                                                       TED A. COX, P.C.

                                                       /s/Ted A. Cox
                                                       Ted A. Cox, Federal ID: 3331
                                                       Attorney for Image Ventures, Inc
                                                       2855 Mangum Rd., Suite 100A
                                                       Houston, Texas 77092-7463
                                                       Telephone: 713-956-9400
                                                       Facsimile: 713-956-8485
                                                       E-Mail: ted@tedacox.com


                                   CERTIFICATE OF SERVICE

        I hereby certify that on May 21, 2019, a copy of the foregoing Initial Disclosure was filed
electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic
filing system. Parties may access the filing through the Court’s Electronic Case Filing System.

                                                       /s/Ted A. Cox
                                                       Ted A. Cox




                                                   3
